Citation Nr: 0426809	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-16 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1999, for a total schedular rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to April 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 1998, the veteran applied for an increased rating 
for his bilateral knee disabilities.  In April 1998, in 
anticipation of his scheduled bilateral total knee 
arthroplasties, he applied for a temporary total evaluation.  
In June 1998, the veteran applied for TDIU.  An August 1998 
rating decision granted increased evaluations for both knees 
and granted a temporary 100 percent evaluation for each knee 
for the period August 3, 1998, to October 1, 1999.  The 
veteran's September 1998 notice of disagreement (NOD) 
addressed only the effective date of the temporary 100 
percent evaluations and asserted entitlement to an effective 
date of February 4, 1998, the date of his application for an 
increase.  The September 1998 statement of the case (SOC), 
however, addressed only the evaluation of the veteran's knees 
prior to his knee arthroplasties and did not address the 
effective date of the temporary total evaluation.  The 
veteran filed a timely substantive appeal in response to the 
SOC.  A June 2000 rating decision denied TDIU, and the 
veteran perfected an appeal of that issue.  In the October 
2000 remand, the Board noted that the veteran's NOD addressed 
only the issue of the effective date of the temporary 100 
percent evaluation, and that the Board had no jurisdiction 
over the issue of the evaluation of the veteran's knees prior 
to his surgery.  That state of affairs has not changed, and 
the portions of the August 1998 rating decision which 
pertains to matters other than the effective date of the 
veteran's total schedular evaluation are not before the Board 
and will not be a part of this decision.  In any event, in 
view of the action below the matter would seem satisfied.

The October 2000 remand also instructed the RO to perform 
additional development of the veteran's TDIU claim.  The RO 
completed the additional development to the extent possible 
and returned the case to the Board for further appellate 
review.  The veteran's representative submitted additional 
comments on behalf of the veteran in July 2004.


FINDINGS OF FACT

1.  The veteran has current bilateral knee disabilities 
status post-total knee arthroplasties.  He was service 
connected for the left knee in a January 1972 rating decision 
and the right knee as secondary to the left knee in an 
October 1995 rating decision.

2.  As of March 24, 1988, medical evidence or record, 
including a statement from his private care provider in 
support of his application, establish that he was precluded 
from substantially gainful employment due to his bilateral 
knee pathology.  He was shown to be gainfully employed as of 
February 1998.

3.  An August 1998 rating decision granted the temporary 100 
percent evaluation for the period August 3, 1998, to October 
1, 1999.  The July 2003 rating decision granted TDIU 
effective October 1, 1999.


CONCLUSION OF LAW

The requirements for an effective date of March 24, 1998, but 
no earlier, for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in February 1998.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The Board notes no record in the case file of a VCAA notice 
letter having been issued to the veteran.  While highly 
mindful of this statutory procedural prerequisite to deciding 
an appeal in most cases, given the unique facts in this case, 
the Board, after careful scrutiny of the file, finds the 
absence of the VCAA notice to be non-prejudicial to the 
veteran's pursuit of the benefit sought.  The Board first 
notes the strict scrutiny by the Court of Appeals For 
Veterans Claims (Court) of cases which lack VCAA notice and 
even of cases where a VCAA notice is provided but lacks all 
of the procedural elements of the act.  See for example, 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Huston v. 
Principi, 17 Vet. App. 195 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  These factors, notwithstanding, the 
Board also notes that neither the Court nor the Board is 
precluded by law from taking note of the doctrine of non-
prejudicial error in a given case.  See Conway v. Principi, 
353 F.3d 1369, 1373-74 (Fed. Cir. 2004).  Further, the 
Court's decisions in this area appear to place a high premium 
on the shown or apparent impact that a timely, proper, or 
both, VCAA notice would have on a veteran's efforts to pursue 
his or her claim.  See Valiao v. Principi, 17 Vet. App. 229, 
231-32 (2003); Huston v. Principi, 17 Vet. App. at 203.  
Further, there are limited circumstances where the Court has 
held that a VCAA notice is not required.  The Board finds, 
after evaluating all of these factors, that the issue of this 
appeal is primarily one of law and, to the extent that 
factual determinations are part of it, the case is fully 
developed, and the absence of a VCAA notice has not 
prejudiced the veteran.  Finally, in view of the action taken 
below, there seems to be no need for further notice or 
development.

First, the RO did not commit error via either the August 1998 
or June 2000 rating decision, in that the VCAA notice 
requirement did not exist at that time.  Pelegrini, 18 Vet. 
App. 112.  Further, that determination was not an adverse 
adjudication of the veteran's claim, as it granted the 
temporary total evaluation requested by the veteran.  The 
only matter disputed by the veteran was the effective date.  
Nonetheless, even though the RO's initial adjudications were 
prior to the enactment of the VCAA, the veteran was entitled 
to a VCAA notice after the effective date of the VCAA, as his 
claim still was pending before VA.  VAOPGCPREC 7-2003; Huston 
v. Principi, 17 Vet. App. at 203.

The Board notes that the veteran's and his representative's 
basis for seeking an earlier effective date, as of the date 
of his application, has been consistent throughout the appeal 
period.  Specifically, the veteran's private care provider 
opined that the veteran was permanently disabled prior to his 
surgery, as noted in the provider's March 1998 treatment 
note, which was submitted with the veteran's April 1998 
application for the temporary total evaluation.  Neither the 
veteran nor his representative has asserted that there is 
additional evidence which supports his claim.  That is the 
salient item of evidence of record on which the veteran 
relies.

The Board notes that the May 2004 SOC contains all aspects of 
VA's obligations under the VCAA, to include notice, as set 
forth in 38 C.F.R. § 3.159(b)(1) (2003).  The Board also 
notes an awareness of the fact that the SOC does not 
technically comply with the VCAA requirement that the notice 
be provided upon receipt of a substantially complete 
application for benefits.  See 38 U.S.C.A. § 5103(a) (West 
2002).  On the other hand, as noted above, the VCAA did not 
exist at the time the veteran submitted his application.  The 
notice contained in the SOC also does not specify what part 
of the evidence required will be obtained by the veteran and 
what part by the RO.  However, the record is replete with 
actions whereby the RO developed evidence identified by the 
veteran, which primarily were treatment records related to 
the then current state of his disability.  The most important 
aspect, however, is that the Board has no need to engage in 
improper speculation as to how the veteran would have 
responded to a proper notice.  See Huston v. Principi, 17 
Vet. App. at 203 (2003) ("it is not for the Secretary or 
this Court to predict what evidentiary development may or may 
not result from such notice").

The veteran and his representative have never asserted that 
there is an informal claim, see 38 C.F.R. § 3.155 (2003), or 
report of examination or hospitalization, see 38 C.F.R. 
§ 3.157 (2003), which was provided the RO and has not been 
located.  Instead, as noted, the veteran and his 
representative have pointed to the same item of evidence.  
Given these circumstances, it would serve no purpose to 
further delay this case to remand it solely for a VCAA 
notice, and the Board notes that the veteran's representative 
has not argued for such a remand or for further development.  
Thus, the Board finds no prejudice to the veteran in deciding 
the appeal in the absence of a VCAA notice.  See Conway v. 
Principi, 353 F.3d at 1373-74;  see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The question at this 
point primarily is one of law.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).

As concerns the duty to assist, the RO obtained private 
treatment records identified by the veteran and arranged for 
appropriate examinations throughout the appeal period.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c) (2003).

Historically, the veteran was granted service connection for 
his left knee in January 1972 and for his right knee in 
October 1995, as secondary to his left knee.  He applied for 
a temporary total evaluation in April 1998 and for TDIU in 
June 1998.  The August 1998 rating decision granted a 
temporary 100 percent evaluation for status post-total knee 
arthroplasty of both knees, for the period August 3, 1998, to 
October 1, 1999.  A June 2000 rating decision denied TDIU.  
The July 2003 rating decision granted TDIU, effective October 
1, 1999.

Factual background.

A February 1998 treatment note of W.C.B., MD, the veteran's 
private care provider, reflects that the veteran's knees 
manifested significant degenerative pathology.  As compared 
to x-rays taken four years' earlier, the veteran had lost 90 
percent of the medial joint line of his right knee, which 
also was valgus, and the left knee had lost all of the 
lateral joint space of his left knee, which also was valgus.  
Dr. B observed that he deemed it remarkable that the veteran 
was not totally disabled and noted that he continued to work, 
albeit carefully.

A March 24, 1998 treatment note reflects that the veteran 
sustained a twist-like injury to his right knee while at 
work.  Dr. B noted that the veteran was almost to a point of 
total disability relative to his employment prior to the 
injury, and that the injury could push the veteran over the 
line.  Total knee arthroplasties were discussed.  Dr. B 
recommended conservative treatment in hope of a return to 
baseline as concerned the veteran's employment.  A treatment 
note dated two weeks later reflects that the veteran had 
returned to baseline.  The aggravation due to the injury had 
resolved.  Dr. opined that the veteran's disability was total 
and permanent "relative to his previous employment 
activities."  The note reflects that the veteran was 
scheduled for the total knee arthroplasties in May 1998.  In 
a letter dated in September 1998, Dr. B advised that the 
veteran contracted a staphylococcal infection, which delayed 
the surgery.  Dr. B performed the total knee arthroplasties 
in August 1998.  Dr. B observed that the veteran's disability 
became total on March 24, 1998.

A May 1998 VA Joints Examination Report reflects that the 
veteran manifested limited range of motion and instability of 
both knees.  The examiner rendered a diagnosis of 
degenerative osteoarthritis of both knees and rendered no 
comment on the impact of the veteran's bilateral knee 
disability on his employability.

The veteran's November 1998 application form for TDIU 
reflects that his disability affected his full-time 
employment on March 4, 1998, and that he last worked full-
time on March 7, 1998.

A May 1999 letter from the Social Security Administration 
(SSA), received by the RO in December 1999, reflects that the 
SSA determined the veteran to be disabled as of March 3, 
1998, and that he would be entitled to receive SSA benefits 
as of September 1998, which would be after five consecutive 
months of continued disability.  SSA based the determination 
solely on Dr. B's records, as set forth above and below.  The 
May 1999 medical assessment on which the SSA award was based 
reflects that the examiner noted the veteran to have 
occasional postural limitations of climbing, balancing, 
stooping, kneeling, crouching, and crawling.  The assessor 
noted no environmental limitations.  Further, the medical 
assessor noted the veteran was deemed capable of occasionally 
lifting or carrying a maximum of 10 pounds and frequently 
lifting or carrying less than 10 pounds.  The veteran was 
deemed capable of standing and/or walking, with normal 
breaks, for at least 2 hours in an 8-hour workday, and he was 
deemed capable of sitting, with normal breaks, for about 6 
hours in an 8-hour workday.  The veteran was deemed to be 
limited in his lower extremities as to the ability to push 
and/or pull foot controls.

The November 1999 VA Joints Examination Report reflects that 
the examiner noted the veteran's right and left knee 
arthroplasties with residual ache in bad weather and 
swelling, respectively.  The examiner noted the veteran's 
report that he had not worked as a hospital equipment 
repairmen where he worked for 25 years prior to March 1998 
and that he had applied for social security benefits.  
Otherwise, the examiner made no comment or assessment as 
concerns the veteran's employability.

A December 1999 report from Dr. B reflects that, one and one-
half years after the veteran's knee replacements, he had 
returned to all activities of daily living with normal, non-
stressful weight bearing functions but with residual 
permanent significant limitations.  Dr. B opined that the 
veteran should be deemed totally and permanently disabled for 
any employment which involves prolonged standing weight 
activities, or any activity that places physical stress to 
the lower extremities.

The May 2000 VA Joints Examination Report reflects that the 
veteran reported that his knees were pretty good, though they 
ached and stiffened with the weather.  He reported that he 
did not run but did some dancing.  He reported that he did 
pretty much what he wanted to do, and if his knees ache or if 
he did too much, he applied heat and waited for a flare-up to 
resolve, usually in a couple of days.  The examiner rendered 
an impression of knee replacements and bilateral degenerative 
joint disease, and he did not comment on or assess the 
veteran's employability.

The August 2002 VA Joints Examination Report reflects that 
the examiner noted that the veteran was not doing as well as 
initially after his total knee replacements.  The examiner 
opined that, due to the weakness and discomfort in the 
veteran's legs, he deemed him as not employable "at this 
time."  The examiner opined that even a sedentary job would 
cause aching and stiffness in the knees and the veteran would 
have to use a cane.

Analysis.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an award of increased compensation "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim." See also 
VAOPGCPREC 12-98 (1998).

For VA purposes, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2003).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established 
by the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the 
Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).

In determining whether a claimant is entitled to TDIU for 
compensation purposes, neither the claimant's non-service-
connected disabilities nor his or her advancing age may be 
considered. 38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 4 
Vet. App. at 363.

As noted throughout the decision, the veteran asserts that 
the effective date of his award should be March 24, 1998, 
which is the date of Dr. B's treatment note, wherein he 
opined that the veteran was permanently disabled.  Further, 
in light of the fact of the temporary 100 percent evaluation 
for the period August 3, 1998, to October 1, 1999, and that 
the effective date of the veteran's allowance of TDIU, 
October 1, 1999, is also the last day of his temporary total 
allowance, only the period of March 24, 1998, to August 2, 
1998, is at issue.

The Board notes that the SSA determination is not controlling 
on VA.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
Nonetheless, in light of the SSA's determination of 
disability, the Board must address that determination.  See 
Brown v. Brown, 4 Vet. App. 307 (1993).  The SSA medical 
assessment, as set forth above, reflects that the veteran was 
not deemed incapable of performing any and all employment.  
Therefore, the SSA determination that the veteran was deemed 
disabled as of March 3, 1998, applied to disability to 
perform certain kinds of employment, as opposed to all 
gainful employment.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of and against the claims is roughly in 
balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.

The Board finds that the evidence of record is sufficiently 
in equipoise to grant the veteran the benefit of the doubt as 
to the overall impact of Dr. B's March 24, 1998, treatment 
note, which reflects that Dr. B opined that the veteran's 
disability became total as of that date, and total knee 
arthroplasties would be required.  This is the first medical 
evidence of this fact, and is within 1 year of the filed 
claim.

The Board emphasizes that this finding has no impact on the 
dates of the veteran's temporary total evaluation, as it 
relates only to that period during which he was rated less 
than totally disabled.  Further, the Board finds that the 
evidence does not show entitlement as of the veteran's 
February 1998 claim for an increase, as Dr. B's February 1998 
treatment note reflects the fact that the veteran still was 
gainfully employed at that time.


ORDER

Entitlement to an effective date of March 24, 1998, but no 
earlier, for entitlement to TDIU is granted.  The appeal is 
allowed to this extent subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



